                                         Case 3:18-cv-01586-JSC Document 812 Filed 05/21/21 Page 1 of 21




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         IN RE: PACIFIC FERTILITY CENTER
                                   7                                                      Case No. 18-cv-01586-JSC
                                         LITIGATION
                                   8
                                                                                          [PROPOSED] PRELIMINARY JURY
                                   9                                                      INSTRUCTIONS

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court’s Proposed Preliminary Jury Instructions to be given at the beginning of trial are

                                  14   reproduced below. Please note that the title of Jury Instruction No. 2 has changed from “Implicit

                                  15   Bias” to “Unconscious Bias.” In addition, the parties were to submit proposed language for Jury

                                  16   Instruction No. 3 by noon May 21, 2021, but have yet to do so. (Dkt. No. 806.) The parties shall

                                  17   submit the proposed language and any suggested revisions to Jury Instruction No. 11 by 7:00

                                  18   a.m. Monday, May 24.

                                  19

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: May 21, 2021

                                  23

                                  24
                                                                                                   JACQUELINE SCOTT CORLEY
                                  25                                                               United States Magistrate Judge
                                  26

                                  27

                                  28
                                         Case 3:18-cv-01586-JSC Document 812 Filed 05/21/21 Page 2 of 21




                                   1                                      JURY INSTRUCTION NO. 1

                                   2                                             DUTY OF JURY

                                   3          Members of the jury: You now are the jury in this case, and I want to take a few minutes to

                                   4   tell you something about your duties as jurors and to give you some preliminary instructions. At

                                   5   the end of the trial, I will give you more detailed instructions that will control your deliberations.

                                   6   When you deliberate, it will be your duty to weigh and to evaluate all the evidence received in the

                                   7   case and, in that process, to decide the facts. To the facts as you find them, you will apply the law

                                   8   as I give it to you, whether you agree with the law or not. You must decide the case solely on the

                                   9   evidence and the law before you. You will recall that you took an oath to do so.

                                  10          At the end of the trial I will give you final instructions. It is the final instructions that will

                                  11   govern your duties.

                                  12           Please do not take anything I may say or do during the trial as indicating what I think of
Northern District of California
 United States District Court




                                  13   the evidence or what your verdict should be – that is entirely up to you.

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           2
                                         Case 3:18-cv-01586-JSC Document 812 Filed 05/21/21 Page 3 of 21




                                   1                                     JURY INSTRUCTION NO. 2

                                   2                                         UNCONSCIOUS BIAS

                                   3          We all have feelings, assumptions, perceptions, fears, and stereotypes about others. Some

                                   4   biases we are aware of, and others we might not be fully aware of, which is why they are called

                                   5   implicit or unconscious biases. No matter how unbiased we think we are, our brains are hard‐

                                   6   wired to make unconscious decisions. We look at others and filter what they say through our own

                                   7   personal experience and background. Because we all do this, we often see life and evaluate

                                   8   evidence in a way that tends to favor people who are like ourselves, or who have had life

                                   9   experiences like our own. We can also have biases about people like ourselves. One common

                                  10   example is the automatic association of male with career and female with family. Bias can affect

                                  11   our thoughts, how we remember what we see and hear, whom we believe or disbelieve, and how

                                  12   we make important decisions.
Northern District of California
 United States District Court




                                  13          As jurors, you are being asked to make an important decision in the case. You must one,

                                  14   take the time you need to reflect carefully and thoughtfully about the evidence.

                                  15          Two, think about why you are making the decision you are making and examine it for bias.

                                  16   Reconsider your first impressions of the people and the evidence in this case. If the people

                                  17   involved in this case were from different backgrounds, for example, richer or poorer, more or less

                                  18   educated, older or younger, or of a different gender, gender identity, race, religion or sexual

                                  19   orientation, would you still view them, and the evidence, the same way?

                                  20          Three, listen to one another. You must carefully evaluate the evidence and resist, and help

                                  21   each other resist, any urge to reach a verdict influenced by bias for or against any party or witness.

                                  22   Each of you have different backgrounds and will be viewing this case in light of your own

                                  23   insights, assumptions and biases. Listening to different perspectives may help you to better

                                  24   identify the possible effects these hidden biases may have on decision making.

                                  25          And four, resist jumping to conclusions based on personal likes or dislikes, generalizations,

                                  26   gut feelings, prejudices, sympathies, stereotypes, or unconscious biases.

                                  27               The law demands that you make a fair decision based solely on the evidence, your

                                  28     individual evaluations of that evidence, your reason and common sense, and these instructions.
                                                                                         3
                                         Case 3:18-cv-01586-JSC Document 812 Filed 05/21/21 Page 4 of 21




                                   1

                                   2                                         JURY INSTRUCTION NO. 3

                                   3                                          CLAIMS AND DEFENSES

                                   4                          ** Based on Ninth Circuit Model Jury Instruction No. 1.5**
                                   5
                                                  To help you follow the evidence, I will give you a brief summary of the positions of the
                                   6   parties:

                                   7              The plaintiff asserts that [plaintiff’s claims]. The plaintiff has the burden of proving these
                                       claims.
                                   8
                                   9          The defendant denies those claims [and also contends that [defendant’s counterclaims
                                       and/or affirmative defenses]]. [The defendant has the burden of proof on these [counterclaims
                                  10   and/or affirmative defenses.]]

                                  11              [The plaintiff denies [defendant’s counterclaims and/or affirmative defenses].]
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                             4
                                             Case 3:18-cv-01586-JSC Document 812 Filed 05/21/21 Page 5 of 21




                                   1

                                   2                                     JURY INSTRUCTION NO. 4

                                   3                 BURDEN OF PROOF—PREPONDERANCE OF THE EVIDENCE

                                   4            When a party has the burden of proving any claim or affirmative defense by a

                                   5   preponderance of the evidence, it means you must be persuaded by the evidence that the claim

                                   6   or affirmative defense is more probably true than not true.

                                   7            You should base your decision on all of the evidence, regardless of which party presented

                                   8   it.

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         5
                                         Case 3:18-cv-01586-JSC Document 812 Filed 05/21/21 Page 6 of 21




                                   1                                      JURY INSTRUCTION NO. 5

                                   2                BURDEN OF PROOF—CLEAR AND CONVINCING EVIDENCE

                                   3          When a party has the burden of proving any claim or defense by clear and convincing

                                   4   evidence, it means that the party must present evidence that leaves you with a firm belief or

                                   5   conviction that it is highly probable that the factual contentions of the claim or defense are true.

                                   6   This is a higher standard of proof than proof by a preponderance of the evidence, but it does not

                                   7   require proof beyond a reasonable doubt.

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          6
                                         Case 3:18-cv-01586-JSC Document 812 Filed 05/21/21 Page 7 of 21




                                   1                                        JURY INSTRUCTION NO. 6

                                   2                    TWO OR MORE PARTIES—DIFFERENT LEGAL RIGHTS

                                   3           You should decide the case as to each plaintiff separately. Unless otherwise stated, the

                                   4   instructions apply to all parties.

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         7
                                       Case 3:18-cv-01586-JSC Document 812 Filed 05/21/21 Page 8 of 21




                                   1                                 JURY INSTRUCTION NO. 7

                                   2                                    WHAT IS EVIDENCE

                                   3      The evidence you are to consider in deciding what the facts are consists of:

                                   4      1. the sworn testimony of any witness;

                                   5      2. the exhibits that are admitted into evidence;

                                   6      3. any facts to which the lawyers have agreed; and

                                   7      4. any facts that I may instruct you to accept as proved.

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    8
                                         Case 3:18-cv-01586-JSC Document 812 Filed 05/21/21 Page 9 of 21




                                   1                                          JURY INSTRUCTION NO. 8

                                   2                                          WHAT IS NOT EVIDENCE

                                   3           In reaching your verdict, you may consider only the testimony and exhibits received into

                                   4   evidence. Certain things are not evidence, and you may not consider them in deciding what the

                                   5   facts are. I will list them for you:

                                   6       1. Arguments and statements by lawyers are not evidence. The lawyers are not witnesses.

                                   7           What they may say in their opening statements, closing arguments and at other times is

                                   8           intended to help you interpret the evidence, but it is not evidence. If the facts as you

                                   9           remember them differ from the way the lawyers have stated them, your memory of them

                                  10           controls.

                                  11       2. Questions and objections by lawyers are not evidence. Attorneys have a duty to their

                                  12           clients to object when they believe a question is improper under the rules of evidence. You
Northern District of California
 United States District Court




                                  13           should not be influenced by the objection or by the court’s ruling on it.

                                  14       3. Testimony that is excluded or stricken, or that you are instructed to disregard, is not

                                  15           evidence and must not be considered. In addition some evidence may be received only for

                                  16           a limited purpose; when I instruct you to consider certain evidence only for a limited

                                  17           purpose, you must do so and you may not consider that evidence for any other purpose.

                                  18       4. Anything you may see or hear when the court was not in session is not evidence. You are

                                  19           to decide the case solely on the evidence received at the trial.

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          9
                                        Case 3:18-cv-01586-JSC Document 812 Filed 05/21/21 Page 10 of 21




                                   1                                    JURY INSTRUCTION NO. 9

                                   2                               EVIDENCE FOR LIMITED PURPOSE

                                   3           Some evidence may be admitted only for a limited purpose. When I instruct you that an

                                   4   item of evidence has been admitted only for a limited purpose, you must consider it only for that

                                   5   limited purpose and not for any other purpose.

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        10
                                        Case 3:18-cv-01586-JSC Document 812 Filed 05/21/21 Page 11 of 21




                                   1                                    JURY INSTRUCTION NO. 10

                                   2                          DIRECT AND CIRCUMSTANTIAL EVIDENCE

                                   3          Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact, such

                                   4   as testimony by a witness about what that witness personally saw or heard or did. Circumstantial

                                   5   evidence is proof of one or more facts from which you could find another fact. You should

                                   6   consider both kinds of evidence. The law makes no distinction between the weight to be given to

                                   7   either direct or circumstantial evidence. It is for you to decide how much weight to give to any

                                   8   evidence.

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        11
                                        Case 3:18-cv-01586-JSC Document 812 Filed 05/21/21 Page 12 of 21




                                                                         JURY INSTRUCTION NO. 11
                                   1

                                   2                                          ABSENT ENTITIES

                                   3
                                              You will hear evidence about Pacific Fertility Center, Pacific MSO, and Prelude Fertility.
                                   4
                                       These entities are not defendants in this lawsuit; instead, they are defendants in separate and
                                   5
                                       ongoing arbitration proceedings brought by Plaintiffs. Arbitration is a form of alternative dispute
                                   6
                                       resolution required by a contract.
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        12
                                        Case 3:18-cv-01586-JSC Document 812 Filed 05/21/21 Page 13 of 21




                                   1                                     JURY INSTRUCTION NO. 12

                                   2                                      RULING ON OBJECTIONS

                                   3          There are rules of evidence that control what can be received into evidence. When a

                                   4   lawyer asks a question or offers an exhibit into evidence and a lawyer on the other side thinks

                                   5   that it is not permitted by the rules of evidence, that lawyer may object. If I overrule the

                                   6   objection, the question may be answered or the exhibit received. If I sustain the objection, the

                                   7   question cannot be answered, and the exhibit cannot be received. Whenever I sustain an

                                   8   objection to a question, you must ignore the question and must not guess what the answer might

                                   9   have been.

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         13
                                        Case 3:18-cv-01586-JSC Document 812 Filed 05/21/21 Page 14 of 21




                                   1                                     JURY INSTRUCTION NO. 13

                                   2                                   CREDIBILITY OF WITNESSES

                                   3          In deciding the facts in this case, you may have to decide which testimony to believe and

                                   4   which testimony not to believe. You may believe everything a witness says, or part of it, or none

                                   5   of it. In considering the testimony of any witness, you may take into account:

                                   6              1. the opportunity and ability of the witness to see or hear or know the things testified

                                   7                  to;

                                   8              2. the witness’s memory;

                                   9              3. the witness’s manner while testifying;

                                  10              4. the witness’s interest in the outcome of the case, if any;

                                  11              5. the witness’s bias or prejudice, if any;

                                  12              6. whether other evidence contradicted the witness’s testimony;
Northern District of California
 United States District Court




                                  13              7. the reasonableness of the witness’s testimony in light of all the evidence; and

                                  14              8. any other factors that bear on believability.

                                  15          Sometimes a witness may say something that is not consistent with something else he or

                                  16   she said. Sometimes different witnesses will give different versions of what happened. People

                                  17   often forget things or make mistakes in what they remember. Also, two people may see the same

                                  18   event but remember it differently. You may consider these differences, but do not decide that

                                  19   testimony is untrue just because it differs from other testimony.

                                  20          However, if you decide that a witness has deliberately testified untruthfully about

                                  21   something important, you may choose not to believe anything that witness said. On the other hand,

                                  22   if you think the witness testified untruthfully about some things but told the truth about others, you

                                  23   may accept the part you think is true and ignore the rest.

                                  24          The weight of the evidence as to a fact does not necessarily depend on the number of

                                  25   witnesses who testify. What is important is how believable the witnesses were, and how much

                                  26   weight you think their testimony deserves.

                                  27

                                  28
                                                                                        14
                                        Case 3:18-cv-01586-JSC Document 812 Filed 05/21/21 Page 15 of 21




                                   1                                     JURY INSTRUCTION NO. 14

                                   2                                      CONDUCT OF THE JURY

                                   3          I will now say a few words about your conduct as jurors. First, keep an open mind

                                   4   throughout the trial, and do not decide what the verdict should be until you and your fellow jurors

                                   5   have completed your deliberations at the end of the case. Second, because you must decide this

                                   6   case based only on the evidence received in the case and on my instructions as to the law that

                                   7   applies, you must not be exposed to any other information about the case or to the issues it

                                   8   involves during the course of your jury duty. Thus, until the end of the case or unless I tell you

                                   9   otherwise:

                                  10                  Do not communicate with anyone in any way and do not let anyone
                                                      else communicate with you in any way about the merits of the case or
                                  11
                                                      anything to do with it. This includes discussing the case in person, in
                                  12                  writing, by phone, tablet, or computer, or any other electronic means,
Northern District of California
 United States District Court




                                  13                  via email, text messaging, or any internet chat room, blog, website or
                                                      application, including but not limited to Facebook, YouTube, Twitter,
                                  14
                                                      Instagram, LinkedIn, Snapchat, Tiktok, or any other forms of social
                                  15                  media. This applies to communicating with your fellow jurors until I
                                  16                  give you the case for deliberation, and it applies to communicating
                                                      with everyone else including your family members, your employer,
                                  17
                                                      the media or press, and the people involved in the trial, although you
                                  18                  may notify your family and your employer that you have been seated
                                  19                  as a juror in the case, and how long you expect the trial to last. But, if
                                                      you are asked or approached in any way about your jury service or
                                  20
                                                      anything about this case, you must respond that you have been
                                  21                  ordered not to discuss the matter and report the contact to the court.
                                  22
                                                      Because you will receive all the evidence and legal instruction you
                                  23
                                                      properly may consider to return a verdict: do not read, watch or listen
                                  24                  to any news or media accounts or commentary about the case or
                                  25                  anything to do with it; do not do any research, such as consulting
                                                      dictionaries, searching the Internet, or using other reference materials;
                                  26
                                                      and do not make any investigation or in any other way try to learn
                                  27                  about the case on your own. Do not visit or view any place discussed
                                  28                  in this case, and do not use the Internet or any other resource to search

                                                                                         15
                                        Case 3:18-cv-01586-JSC Document 812 Filed 05/21/21 Page 16 of 21




                                   1                   for or view any place discussed during the trial. Also, do not do any
                                                       research about this case, the law, or the people involved—including
                                   2
                                                       the parties, the witnesses or the lawyers—until you have been excused
                                   3                   as jurors. If you happen to read or hear anything touching on this case
                                   4                   in the media, turn away and report it to me as soon as possible.
                                               These rules protect each party’s right to have this case decided only on evidence that has
                                   5
                                       been presented here in court. Witnesses here in court take an oath to tell the truth, and the accuracy
                                   6
                                       of their testimony is tested through the trial process. If you do any research or investigation
                                   7
                                       outside the courtroom, or gain any information through improper communications, then your
                                   8
                                       verdict may be influenced by inaccurate, incomplete or misleading information that has not been
                                   9
                                       tested by the trial process. Each of the parties is entitled to a fair trial by an impartial jury, and if
                                  10
                                       you decide the case based on information not presented in court, you will have denied the parties a
                                  11
                                       fair trial. Remember, you have taken an oath to follow the rules, and it is very important that you
                                  12
Northern District of California
 United States District Court




                                       follow these rules.
                                  13
                                               A juror who violates these restrictions jeopardizes the fairness of these proceedings, and a
                                  14
                                       mistrial could result that would require the entire trial process to start over. If any juror is exposed
                                  15
                                       to any outside information, please notify the court immediately.
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           16
                                        Case 3:18-cv-01586-JSC Document 812 Filed 05/21/21 Page 17 of 21




                                   1                                    JURY INSTRUCTION NO. 15

                                   2                                    PUBLICITY DURING TRIAL

                                   3          If there is any news media account or commentary about the case or anything to do with it,

                                   4   you must ignore it. You must not read, watch or listen to any news media account or commentary

                                   5   about the case or anything to do with it. The case must be decided by you solely and exclusively

                                   6   on the evidence that will be received in the case and on my instructions as to the law that applies.

                                   7   If any juror is exposed to any outside information, please notify me immediately.

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        17
                                        Case 3:18-cv-01586-JSC Document 812 Filed 05/21/21 Page 18 of 21




                                   1                                     JURY INSTRUCTION NO. 16

                                   2                             NO TRANSCRIPT AVAILABLE TO JURY

                                   3           I urge you to pay close attention to the trial testimony as it is given. During deliberations

                                   4   you will not have a transcript of the trial testimony.

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         18
                                        Case 3:18-cv-01586-JSC Document 812 Filed 05/21/21 Page 19 of 21




                                   1                                     JURY INSTRUCTION NO. 17

                                   2                                           TAKING NOTES

                                   3            If you wish, you may take notes to help you remember the evidence. If you do take notes,

                                   4   please keep them to yourself until you go to the jury room to decide the case. Do not let notetaking

                                   5   distract you. When you leave, your notes should be left in the jury room. No one will read your

                                   6   notes.

                                   7            Whether or not you take notes, you should rely on your own memory of the evidence.

                                   8   Notes are only to assist your memory. You should not be overly influenced by your notes or those

                                   9   of other jurors.

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        19
                                        Case 3:18-cv-01586-JSC Document 812 Filed 05/21/21 Page 20 of 21




                                   1                                    JURY INSTRUCTION NO. 18

                                   2                             BENCH CONFERENCES AND RECESSES

                                   3          From time to time during the trial, it may become necessary for me to talk with the

                                   4   attorneys out of the hearing of the jury, either by having a conference at the bench when the jury is

                                   5   present in the courtroom, or by calling a recess. Please understand that while you are waiting, we

                                   6   are working. The purpose of these conferences is not to keep relevant information from you, but to

                                   7   decide how certain evidence is to be treated under the rules of evidence and to avoid confusion

                                   8   and error. Of course, we will do what we can to keep the number and length of these conferences

                                   9   to a minimum. I may not always grant an attorney’s request for a conference. Do not consider my

                                  10   granting or denying a request for a conference as any indication of my opinion of the case or of

                                  11   what your verdict should be.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        20
                                        Case 3:18-cv-01586-JSC Document 812 Filed 05/21/21 Page 21 of 21




                                   1                                    JURY INSTRUCTION NO. 19

                                   2                                        OUTLINE OF TRIAL

                                   3          Trials proceed in the following way: First, each side may make an opening statement. An

                                   4   opening statement is not evidence. It is simply an outline to help you understand what that party

                                   5   expects the evidence will show. A party is not required to make an opening statement.

                                   6          The plaintiff will then present evidence, and counsel for the defendant may cross-examine.

                                   7          Then the defendant may present evidence, and counsel for the plaintiff may cross-examine.

                                   8          After the evidence has been presented, I will instruct you on the law that applies to the case

                                   9   and the attorneys will make closing arguments.

                                  10          After that, you will go to the jury room to deliberate on your verdict.

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        21
